BY THE COURT.
We have just decided upon the necessity of the certificate of the oath being administered to the witness. We ■do not think the justice, having once spent his authority, has a right at a subsequent time, without notice, to supply the defects in the evidence of it by his own certificate. But these depositions are inadmissible, because they were taken out of this judicial circuit, and there is no evidence other than the justice’s signature of his authority to act. The statute expressly requires parol proof, or a [748 certificate of the clerk under the seal of the court, that the justice had authority to act at the time, when the deposition is taken out •of the judicial circuit where used: (.29 O. L. 126.)
The exceptions are allowed. ,